DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Species 1 (fig.5) in the reply filed on 07/25/2021 is acknowledged.  The traversal is on the ground(s) that the invention of Species 1 is basically the same as that of Species 2, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because:
The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.



Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).

Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
	The present drawing filed on 01/02/2019 is not clear to identify each component. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1: the term: “… can be …” as cited in line 7, should be changed to --is--. 
In claims 2-20: the limitations “A three-dimensional heating multifunctional cooker” as cited in line 1, should be changed to --The three-dimensional heating multifunctional cooker--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 5526734), in view of Feng et al (US20120048843 A1).
Regarding claim 1, Harrison discloses 
A three-dimensional heating multifunctional cooker (bagel cooking apparatus 20, fig.6), comprising a cover component (hinged cover 24, fig.6), an inner pot component (pan 28, fig.6), a housing component (casing 22, fig.6) and a base component (flat bottom wall 44, fig.6), and the inner pot component (pan 28) comprises an inner pot (pan 28), characterized in that, multiple heating components (heating coil 62, resistance heater 96, fig.6) are arranged in the three-dimensional heating multifunctional cooker (bagel cooking apparatus 20), the heating components (heating coil 62, resistance heater 96) comprise a first heating component (heating coil 62) arranged in the cover component (hinged cover 24), resistance heater 96) arranged in the inner pot (pan 28), and the heating components (heating coil 62, resistance heater 96) is controlled separately [Abstract: “…a control system allows a user to independently control the operation of the bagel cooker during the boiling and baking steps…”].

    PNG
    media_image1.png
    631
    487
    media_image1.png
    Greyscale
 
However, Harrison does not disclose a second heating component surrounding the side wall of the inner pot.
Feng discloses an apparatus (electric slow stew cooker, fig.6) comprises a heating component (heating element 16, fig.6) surrounding the side wall of an inner pot (pottery inner container 4, fig.1).

    PNG
    media_image2.png
    452
    410
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison by including a second heating component surrounding the side wall of the inner pot, as taught by Feng, in order to increase an amount of heat conductivity.

Regarding claim 2, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 1 above. Harrison further discloses the heating components (heating coil 62, resistance heater 96) are all connected with a high-temperature fuse and a temperature controller (thermostat 182, fig.9), or a temperature sensor is matched with a microprocessor control panel (external control 188, fig.1) to control the heating temperature (heating coil 62, resistance heater 96). 
However, the modification of Harrison and Feng does not disclose the heating components are all serially connected with a high-temperature fuse.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, with the heating components are all serially connected with a high-temperature fuse, as it well known in the art of manufacturing design for safety purpose.

Regarding claim 3, Harrison discloses
the three-dimensional heating multifunctional cooker (bagel cooking apparatus 20, fig.6) also comprises a control display panel (digital timer 184, fig.9) and a control power panel (time display 189, fig.9), the control power panel (time display 189) is electrically connected with the multiple heating components (heating coil 62, resistance heater 96), the control display panel (digital timer 184) controls the heating components (heating coil 62, resistance heater 96) to heat separately or cooperatively at the same time by the control power panel (time display 189) through the different cooking functions that are set and the temperature fed back by the temperature sensors (thermostat 182, fig.9) of the heating components (heating coil 62, resistance heater 96), so as to realize multifunctional cooking. 

Regarding claim 4, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 1 above. Harrison further discloses the first heating component (heating coil 62), the cover component (hinged cover 24) is in a separated structure, the cover component (hinged cover 24) is provided with a supply lead (line 104, fig.6). 
However, the modification of Harrison and Feng does not disclose the first heating component is a heating tube, the base component is provided with a socket, the cover component is provided with a supply lead, and the supply lead is plugged to the socket of the base. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a first heating component of Harrison, by using a heating tube, as it well known in the art of manufacturing design choice purpose that suitable for the user application. 
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the base component of Harrison by including a socket, such that the supply lead is plugged to the socket of the base, for the safety purpose. 

Regarding claim 5, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 1 above. Harrison further discloses the cover component (hinged cover 24, fig.6) also comprises a switch (switches 190, 191, 192, fig.9) with indicator, a motor (fan motor 66, fig.6), an upper and a lower blades (convection fan 66 left and right, fig.6), a heat dissipating ring (lower end 72, fig.6) and a heater cover (fan shroud 70, fig.6), the switch (switches 190, 191, 192) with indicator is arranged on the heater cover (hinged cover 24), the heating tube (heating coil 62) is arranged at the bottom of the heater cover (fan shroud 70), the motor (fan motor 66) drives the blades to rotate, the lower blade (convection fan 66 left, fig.6) drives the heat generated by the heating tube (heating coil 62) to transfer downwards, and the upper blade (convection fan 66 right, fig.6) takes away the heat conducted by the heating tube (heating coil 62) from the heater cover (fan shroud 70) through the heat dissipating ring (lower end 72). 

Regarding claim 6, Feng discloses  
the second heating component (heating element 16, fig.6) is a heating tape [Par.0011 cited: “…heating elements such as heating tape or heating cord…”] surrounded at the bottom of the outer wall of the inner pot (pottery inner container 4, fig.1), and the heating tape (heating element 16) closely adheres to the outer wall of the inner pot (pottery inner container 4) through screws or spring to transfer heat. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison by including a second heating component surrounding the side wall of the inner pot, as taught by Feng, in order to increase an amount of heat conductivity.

Regarding claim 7, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 1 above such as an inner pot (pan 28, fig.6), a spice drum seat (flange 130, fig.5) and a water insulating pad (recess 128, fig.5), a spice drum bottom wall 124, fig.5) and a spice drum cover (bottom wall 126, fig.5) matched with the spice drum (bottom wall 124) are arranged on the spice drum seat (flange 130),. 
However, the modification of Harrison and Feng does not disclose the third heating component is a heating pipe, the heating pipe is arranged in the center of the inner pot, a spice drum seat and a water insulating pad are arranged under the heating pipe, a spice drum and a spice drum cover matched with the spice drum are arranged on the spice drum seat, and the water insulating pad is arranged in the position where the heating pipe is connected with the bottom of the inner pot.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a third heating component of Harrison, by using a heating pipe, as it well known in the art of manufacturing design choice purpose that suitable for the user application. 
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to relocate a components of  Harrison, with the heating pipe is arranged in the center of the inner pot, a spice drum seat and a water insulating pad are arranged under the heating pipe, a spice drum and a spice drum cover matched with the spice drum are arranged on the spice drum seat, and the water insulating pad is arranged in the position where the heating pipe is connected with the bottom of the inner pot, as it well known in the art of manufacturing rearranging parts, in order to make them incompact.

Regarding claim 8, Feng discloses  
pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used.
 
Regarding claim 9, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used.

Regarding claim 10, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used.

Regarding claim 11, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used. 

Regarding claim 12, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used. 

Regarding claim 13, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used.

Regarding claim 14, Feng discloses  
the inner pot (pottery inner container 4, fig.1) is internally provided with a movable layered frame (pottery inner container 4 is movable, see fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an inner pot of Harrison by using inner pot is internally provided with a movable layered frame, as taught by Feng, in order suitable to clean up after used. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 5526734), in view of Feng et al (US20120048843 A1) and further in view of Wang (US 2011/0266273 A1).
Regarding claim 15, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 1 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by including a seal ring is arranged between the inner pot and the cover component, as taught by Wang, in order to reduce an amount of heat loss.

    PNG
    media_image3.png
    473
    420
    media_image3.png
    Greyscale


Regarding claim 16, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 2 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by 

Regarding claim 17, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 3 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by including a seal ring is arranged between the inner pot and the cover component, as taught by Wang, in order to reduce an amount of heat loss.
Regarding claim 18, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 4 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by including a seal ring is arranged between the inner pot and the cover component, as taught by Wang, in order to reduce an amount of heat loss.

Regarding claim 19, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 5 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by including a seal ring is arranged between the inner pot and the cover component, as taught by Wang, in order to reduce an amount of heat loss.

Regarding claim 20, the modification of Harrison and Feng discloses substantially all the features as set forth in claim 6 above, but does not disclose a seal ring is arranged between the inner pot and the cover component.
Wang discloses an apparatus (multi-functional electric cooker, fig.1) comprises a seal ring (seal ring 7, fig.1) is arranged between an inner pot (heating boiler body 1, fig.1) and a cover component (cover 2, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Harrison, by including a seal ring is arranged between the inner pot and the cover component, as taught by Wang, in order to reduce an amount of heat loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/12/2021